We have carefully considered the question as to whether the evidence was cogent enough to show that this appellant, prior to the murder of Ottis Ballard, had advised or encouraged Clem Gray to commit said murder, or that appellant furnished aid of any kind to said Gray for the purpose of assisting him in the execution of said crime. To sustain the correctness of our conclusion that it is of such force, we present a brief summary of the facts.
That appellant lured Ballard to a lonely place in pursuance of an agreement so to do; that he then informed Gray that Ballard was at said place; that he later kept Ballard there until Gray came; that he then left them there together and prevented other parties from going to where Gray and deceased were, and made false statements then and thereafter; that he did these things for a consideration of $200.00 to be paid by Gray, — $100.00 to appellant and $100.00 to his co-defendant Keith; that the purpose for which he brought about the meeting between Gray and deceased, as admitted by appellant when a witness herein, was illegal, i. e., that Gray might induce deceased to leave the country and not appear as a witness, against him in *Page 74 
a felony case then pending; that appellant saw Gray and deceased leaving the spot where he had brought them together, and concealed their identity by a false statement; that deceased was slain by Gray that night not far from where appellant brought them together; that appellant repeated his false statements the next day; that he looked lightly upon the blood of deceased on the ground where he was killed and where his body had been dragged and spoke jestingly of said evidence of violence; that the size of the town where all the parties lived and these things occurred, was such as to make absurd the proposition that appellant believed that Gray was willing to give $200.00 to parties whose only consideration for same was merely to bring about a meeting between himself and deceased that they might have a conversation; — these and other facts seem without dispute in the record.
In the face of all these facts appellant testified that his only purpose in what he did was to bring deceased to where Gray could talk to him in order to obtain his part of the $200.00 offered by Gray to appellant and Keith if they could effect such meeting. The weight of the testimony above recited was for the jury. Nothing supported appellant's claim save his own testimony. The jury had a right to refuse to accept same. Conceding that Gray's purpose was to rid himself of the testimony of Ballard, — by killing him if necessary, and that he accomplished said purpose by slaying deceased, we must concede further under this record that the bringing of Gray and Ballard together on the fatal night, and his preventing the intrusion upon them of other persons, aided Gray in the accomplishment of the crime of murder — in the execution of his purpose. This, then, in order to fully meet the law as to an accomplice, would only leave for solution by the jury the issue as to appellant's purpose. From the whole record we conclude the jury justified in their verdict expressive of their belief that his purpose was to aid Gray in bringing about the death of Ballard.
A careful review of the record leads us to believe ourselves mistaken in any view that the State introduced that part of the appellant's written confession which contained exculpatory statements. All of said confession was offered, parts by the State and parts by appellant, and apparently some one on the trial marked thereon those parts so respectively introduced. That part which contains the exculpatory statements referred to in our original opinion, was introduced by the appellant. No such statements anywhere appear in those parts offered by the State. Reversal was ordered in the original opinion because of the *Page 75 
supposed error of the refusal of the trial court to charge on the duty of the State in regard to proving untrue exculpatory parts of said confession asserted by us to have been introduced by the State. Now recognizing ourselves in error in this conclusion and believing the evidence sufficient, necessitates the granting of the State's motion for rehearing, the setting aside of the order of reversal, and that we now direct an affirmance of the case, which is accordingly so ordered.
Affirmed.
Morrow, P. J., is of opinion the facts are insufficient and for that reason dissents from the affirmance.